Citation Nr: 1510211	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is eligible for educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill or MGIB).


REPRESENTATION

Appellant represented by:	Daniel R. Devoy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) in order to schedule the Veteran for a Board video-conference hearing.  That hearing was held before the undersigned in March 2013.  A transcript of the hearing has been associated with the record on appeal.

In September 2013 and June 2014, the Board remanded the case to the AOJ for additional development.  On both occasions, after taken further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

The Board notes that, in addition to the paper VA education folder, there are also electronic (Virtual VA and Veterans Benefits Management System (VBMS)) paperless claims files associated with the appellant's claim.  The electronic files contain additional evidence, including the transcript of the March 2013 Board hearing, which the Board has reviewed.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

When this case was remanded in June 2014, the Board requested, among other things, that the AOJ provide the Veteran notice of her eligibility for MGIB benefits under 38 C.F.R. § 20.7042; the criteria for ending dates of eligibility under 38 C.F.R. § 21.7050, including her right to seek correction of her military records under 38 C.F.R. § 20.7050(f); and the requirements for an extended period of eligibility under 38 C.F.R. § 21.7051.  The Board also requested that the AOJ assist the Veteran in obtaining transcripts from various educational institutions she had attended; assist her in obtaining potentially relevant records from the Social Security Administration (SSA); and then readjudicate the claim, to include both the eligibility component and the criteria for ending dates of eligibility.

Unfortunately, the record reflects that the requested development has not been fully completed.  Although the AOJ sent three notice letters to the Veteran in July 2014, the letters were not copied to the Veteran's current representative (a private attorney); but rather to her former representative (The American Legion).  See VA Form 21-22a (Appointment of Individual as Claimant's Representative), dated September 2012 (located in VBMS) (appointing attorney Daniel R. Devoy as the Veteran's representative).  An October 2014 supplemental statement of the case (SSOC) was likewise copied to the American Legion, rather than the Veteran's current attorney.  This needs to be corrected.  See 38 C.F.R. § 20.300 (providing that an appellant will be accorded full right to representation in all stages of an appeal).

In addition, although the record reflects that the AOJ made efforts to obtain the Veteran's transcripts from each of the named educational institutions' Educational Liaison Representative, only one transcript (from Houston Community College) was actually procured.  With respect to the remaining transcripts, it appears that the AOJ made only one request for the records, without further follow-up.  See 38 C.F.R. § 20.1032(b)(2) (indicating that VA's reasonable efforts to obtain relevant evidence not in the custody of a Federal department or agency will generally consist of an initial request and, if the evidence is not received, at least one follow-up request).  The evidence does not reflect that the AOJ made any efforts at all to obtain records from SSA and, while the AOJ readjudicated the Veteran's claim in the October 2014 SSOC, it did not address the criteria for ending dates of eligibility, as requested in the remand.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.

By this remand, the Veteran is reminded that VA's duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, she cannot passively wait for it in circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, recon. denied, 1 Vet. App. 406 (1991) (per curiam).  If she is to have a reasonable opportunity to prevail on her claim, she must respond with specificity to VA's requests for additional information.  Otherwise, her claim may be denied.

 For the reasons stated, this case is REMANDED for the following actions:

1.  Provide the Veteran's attorney with copies of the three notice letters the AOJ sent to the Veteran in July 2014, as well as a copy of the SSOC mailed to the Veteran in October 2014.  All documents enclosed with, or attached to, the originals must be included.

2.  Make another attempt to obtain copies of the Veteran's transcripts from Cosumnes River College, Sierra College, American River College, Midland Technical College, Trident Technical College, Union Institute & University, Citrus Heights Beauty College, Butte College, and the University of Phoenix.

If no response with respect to a particular request is received, or a reply is received indicating that the information sought is not available, the record on appeal should be annotated to reflect that fact.  The Veteran and her attorney should be notified of the particular records the AOJ has been unable to obtain; provided an explanation of the efforts the AOJ has made to obtain the records; informed that the Veteran is ultimately responsible for obtaining the evidence; and notified that, unless the Veteran submits the records the AOJ has been unable to obtain, the AOJ will decided her claim based on the evidence otherwise of record.  38 C.F.R. § 21.1032(e).

3.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making that award, following the procedures set forth in 38 C.F.R. § 21.1032.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 21.1032(c)(2).  The evidence obtained, if any, should be associated with the record on appeal.

If the AOJ's attempts to obtain the records from SSA are unsuccessful, and the AOJ concludes that the records do not exist, or that further efforts to obtain the evidence would be futile, the Veteran and her attorney should be notified that the AOJ has been unable to obtain the SSA records; provided an explanation of the efforts the AOJ has made to obtain the records; informed that the Veteran is ultimately responsible for obtaining the evidence; and notified that, unless the Veteran submits the records from SSA, the AOJ will decided her claim based on the evidence otherwise of record.  38 C.F.R. § 21.1032(e).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran claim should be readjudicated based on the entirety of the evidence.  In so doing, the RO is requested to adjudicate both the eligibility component of the Veteran's claim under 38 C.F.R. § 20.7042 (to particularly include 38 C.F.R. § 20.7042(a)(5)(i)) and the criteria for ending dates of eligibility under 38 C.F.R. § 21.7051, in the event the Board has a differing view of statutory interpretation.  The RO is free to supplement the record with any materials (e.g., legal, legislative, manual provisions, training letters, etc.) which would assist in an interpretation as to whether VA is bound by a service department determination as it concerns 38 C.F.R. § 21.7042(a)(5)(i).  If any benefit sought remains denied, the Veteran and her attorney should be issued an SSOC.  An appropriate period of time should be allowed for response.

After the Veteran and her attorney have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

